         Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 1 of 31



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


IN RE:

EX PARTE APPLICATION OF GULF                       Case No. 1:19-mc-00593-VSB
INVESTMENT CORPORATION FOR AN ORDER
TO OBTAIN DISCOVERY FOR USE IN FOREIGN
PROCEEDINGS PURSUANT TO 28 U.S.C. §1782




       MEMORANDUM OF LAW IN SUPPORT OF THE PORT FUND ENTITIES’
        MOTION TO INTERVENE AND OPPOSITION TO GIC APPLICATION
                      PURSUANT TO 28 U.S.C. §1782




                                       i
DCACTIVE-54332465.1
            Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 2 of 31



                                                   TABLE OF CONTENTS


PRELIMINARY STATEMENT .................................................................................................... 1

BACKGROUND ............................................................................................................................ 3

ARGUMENT .................................................................................................................................. 6

I.        THE PORT FUND ENTITIES’ MOTION TO INTERVENE SHOULD BE GRANTED.6
II.       THE GIC §1782 APPLICATION SHOULD BE DENIED DUE TO ITS FAILURE TO
          MEET THE STATUTORY REQUIREMENTS OF SECTION 1782 ............................... 8
              A.             Legal Standard ................................................................................................ 8
              B.             GIC’s Application Should Be Denied Because It Does Not Seek Discovery
                             For Use In Reasonably Contemplated Litigation ........................................... 9
III.      THE COURT SHOULD EXERCISE ITS DISCRETION TO DENY THE GIC
          APPLICATION. ............................................................................................................... 13
              A.             The GIC Application Should Be Denied Because It Seeks Documents In
                             Possession Of Likely Parties To The “Contemplated Cayman Litigation” .. 13
              B.             The GIC Application Should Be Denied Because It Seeks To Circumvent
                             The Outcome Of GIC’s Pending Cayman Proceeding ................................. 16
              C.             The GIC Application Should Be Denied Because The Requested Discovery
                             Is Overbroad And Unduly Burdensome ....................................................... 20
CONCLUSION ............................................................................................................................. 25




                                                                     ii
DCACTIVE-54332465.1
            Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 3 of 31



                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Cases

In re Accent Delight Int’l Ltd.,
    869 F.3d 121 (2d Cir. 2017).....................................................................................................25

Al Fayed v. CIA,
    229 F.3d 272 (D.C. Cir. 2000) .................................................................................................13

Andover Healthcare, Inc. v. 3M Co.,
   No. 14-mc-44, 2014 WL 4978476 (D. Minn. Oct. 6, 2014), aff’d, 817 F.3d
   621 (8th Cir. 2016)...................................................................................................................17

In re Asia Mar. Pac. Ltd.,
    253 F. Supp. 3d 701 (S.D.N.Y. 2015)..........................................................................10, 11, 22

In re Bracha Found.,
    663 F. App’x 755 (11th Cir. 2016) ..........................................................................................11

In re del Valle Ruiz,
    939 F. 3d 520 (2d Cir. 2019)..................................................................................12, 13, 23, 24

Deposit Ins. Agency v. Leontiev,
   No. 17- mc-00414, 2018 WL 3536083 (S.D.N.Y. July 23, 2018) ...........................................24

In re Edelman,
    295 F.3d 171 (2d Cir. 2002)...................................................................................................8, 9

Euromepa S.A. v. R. Esmerian, Inc.,
   51 F. 3d 1095 (2d Cir. 1995)......................................................................................................9

In re Furstenberg Fin. SAS,
    No. 10-mc-44, 2018 WL 3392882 (S.D.N.Y. July 12, 2018)..................................................11

Gushlak v. Gushlak,
   486 F. App’x 215 (2d Cir. 2012) ...............................................................................................1

Hake v. Citibank, N.A.,
   No. 19-mc-00125, 2020 WL 1467132 (S.D.N.Y. Mar. 26, 2020) ...........................................20

In re Hornbeam Corp.,
    722 F. App’x 7 (2d Cir. 2018) .................................................................................................11

In re Hornbeam Corp.,
    No. 14 Misc. 424 (Part 1), 2015 WL 13647606, at *2 (S.D.N.Y. Sept. 17,
    2015), aff’d, 722 F. App’x 7 (2d Cir. 2018) ..........................................................................6, 7
                                                                     i
DCACTIVE-54332465.1
            Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 4 of 31



In re Hulley Enters., Ltd.,
    358 F. Supp. 3d 331 (S.D.N.Y. 2019)......................................................................................20

In re IJK Palm LLC,
    No. 3:16-mc-171, 2019 WL 2191171 (D. Conn. Jan. 30, 2019) .............................................11

Intel Corp. v. Advanced Micro Devices, Inc.,
    542 U.S. 241 (2004) ......................................................................................................... passim

Inv. Vehicles v. KPMG, L.L.P.,
    798 F.3d 113 (2d Cir. 2015).............................................................................................8, 9, 12

Islamic Republic of Pakistan v. Arnold & Porter Kaye Scholer LLP,
    No. 18-103, 2019 WL 1559433 (D.D.C. Apr. 10, 2019 ..........................................................24

Jiangsu S.S. Co. v. Success Superior Ltd.,
    No. 14 Civ. 9997, 2015 WL3439220 (S.D.N.Y. Feb. 5, 2015) .........................................10, 12

In re Judicial Assistance Pursuant to 28 U.S.C. 1782 by Macquarie Bank Ltd.,
    No. 2:14-cv-00797, 2015 WL 3439103 (D. Nev. May 28, 2015) .....................................22, 23

In re Kiobel,
    No. 16 Civ. 7992, 2017 WL 354183 (S.D.N.Y. Jan. 24, 2017), rev’d, 895 F.3d
    238 (2d Cir. 2018) ....................................................................................................................11

In re Kreke Immobilien KG,
    No. 13 Misc. 110, 2013 WL 5966916 (S.D.N.Y. Nov. 8, 2013) abrogated on
    other grounds by In re del Valle Ruiz, 939 F.3d 520 (2d Cir. 2019) .......................................17

Mees v. Buiter,
  793 F.3d 291 (2d Cir. 2015).................................................................................................9, 25

In re Microsoft Corp.,
    428 F. Supp. 2d 188 (S.D.N.Y. 2006)..........................................................................14, 15, 17

In re Microsoft Corp.,
    428 F. Supp. 2d at 195–96 .......................................................................................................19

In re MT BALTIC SOUL Produktentankschiff-Ahrtsgesellschaft mgH & Co. KG,
    No. 15 MISC. 319, 2015 WL 5824505 (S.D.N.Y. Oct. 6, 2015) ......................................10, 21

In re OOO Promnefstroy for an Order to Conduct Discovery for Use in a Foreign
    Proceeding,
    No. M 19-99, 2009 WL 3335608 (S.D.N.Y. Oct. 15, 2009) ...................................................17

In re RSM Prod. Corp.,
    No. 17-mc-213, 2018 WL 1229705 (S.D.N.Y. Mar. 9, 2018) .................................................15


                                                                     ii
DCACTIVE-54332465.1
           Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 5 of 31



In re Sargeant,
    278 F. Supp. 3d 814 (S.D.N.Y. 2017)................................................................................10, 22

In re Sarrio, S.A.,
    119 F.3d 143 (2d Cir. 1997).......................................................................................................6

Schmitz v. Bernstein Liebhard & Lifshitz, LLP,
   376 F.3d 79 (2d Cir. 2004).......................................................................................................15

In re Top Matrix Holdings Ltd.,
    No. 18 Misc. 465, 2020 WL 248716 (S.D.N.Y. Jan. 16, 2020)...............................................10

U.S. v. Sealed 1, Letter Of Request For Legal Assistance From The Deputy
   Prosecutor General Of The Russian Federation,
   235 F.3d 1200 (9th Cir. 2000) .................................................................................................25

Statutes

U.S.C. Title 28 Section 1782 ................................................................................................. passim

Cayman Islands Exempted Limited Partnership Law Section 22 ............................................16, 19

Confidential Information Disclosure Law Section 4 .....................................................................18




                                                                  iii
DCACTIVE-54332465.1
           Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 6 of 31




                                       PRELIMINARY STATEMENT

         The Port Fund L.P. (“Port Fund”), a Cayman Islands exempted limited partnership, and

Port Link GP Ltd. (“Port Link”), Port Fund’s general partner (together, the “Port Fund Entities”),

respectfully submit this Memorandum of Law in support of their Motion to Intervene and in

opposition to the ex parte application made by Gulf Investment Corporation (“GIC”) on

December 26, 2019 pursuant to Section 1782 to serve subpoenas on twelve correspondent banks

(the “GIC Application”). As GIC freely acknowledges (ECF 20, 21), the Port Fund Entities are

the ultimate targets of the GIC Application.1

         In this Memorandum of Law, the Port Fund Entities will establish as Point I that, as the

ultimate targets of the discovery sought, they are entitled to intervene. Indeed, while it may be

true that an applicant can readily avail itself of the benefits of Section 1782 ex parte, this practice

can lead to abuses of the process and a waste of judicial resources.2 The Port Fund Entities

appreciate the opportunity given by this Court to move to intervene and present their opposition

in a single set of papers before a decision on the GIC Application is made. (ECF 19).

         Point II of this Memorandum will demonstrate that GIC does not satisfy the statutory

requirements for a Section 1782 application and that, even if it did, this Court could, and should,



1
  It is noteworthy that in its Application, GIC is far less certain about the defendants it intends to sue in the litigation
it is allegedly planning to bring in the Cayman Islands (the “Contemplated Cayman Litigation”). See infra, Point
IIB.
2
  As GIC is quick to point out, the Second Circuit has recognized that “it is neither uncommon nor improper for
district courts to grant applications made pursuant to § 1782 ex parte. The respondent’s due process rights are not
violated because he can later challenge any discovery request by moving to quash pursuant to F.R.C.P. 45(c)(3).”
Gushlak v. Gushlak, 486 F. App’x 215, 217 (2d Cir. 2012); GIC Memo at 1, n.1. Hans Smit, a leading academic
commentator and drafter of § 1782, was, until his death, a most ardent supporter of liberal construction of Section
1782; even Professor Smit, however, considered these ex parte applications to be improper and possibly a violation
of due process, and suggested that courts should consider assessing costs and attorney’s fees against the party that
made the application. See Hans Smit, American Assistance to Litigation in Foreign and International Tribunals:
Section 1782 of Title 28 of the U.S.C. Revisited, 25 Syracuse J. Int’l. L. & Com. 1, 16 (1998). Encouraging litigants
to file without notice with the expectation that further motion practice will be necessary to prevent a violation of
constitutional norms can only increase the burden on district courts.

                                                             1
DCACTIVE-54332465.1
          Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 7 of 31



deny the application as an exercise of discretion (Point III). GIC by its application has presented

800 pages filled with suspicion and unsubstantiated accusations—the kind of allegations that

have been adequate under Kuwait’s opaque criminal justice system to subject two former

directors of Port Link to years of persecution and criminal prosecution and enabled a certain

limited partner of the Port Fund with ties to the Kuwaiti government to obtain more of the

proceeds of the Clark Asset Sale3 than its entitlement. Now GIC, another limited partner located

in Kuwait and owned in part by the Kuwaiti government, seeks to persuade this Court to assist it

in a global fishing expedition that would require 12 banks to troll through records with respect to

several dozen entities in a search virtually unlimited by time or place simply because these banks

have correspondent banking relationships with banks that may have been utilized by the Port

Fund Entities for transactions of interest to GIC.

         GIC asks this of this Court even as the information that GIC claims to most urgently

seek, the location of the allegedly missing Clark Asset Sale funds, has either already been given

to GIC or is the subject of proceedings before the Cayman court commenced by GIC to obtain

that information. In that proceeding, the Cayman court is currently reviewing whether GIC and

its fellow plaintiffs are entitled to the information under the Cayman law applicable to exempted

limited partnerships, and, if they are so entitled, whether that information should be shared with

protections adequate to ensure certain confidentiality obligations and concerns, including limits

on how and where it will be used. The twin aims of Section 1782 would not be served by

granting the GIC Application under these circumstances.




3
 The Clark Asset Sale refers to the sale of Clark Civil Aviation Complex, a former airport infrastructure site in the
Philippines that was successfully redeveloped, marketed, and sold by the Port Fund, resulting in significant profits
for all limited partners of the Port Fund, including GIC. (See Chin Decl. ¶¶ 5, 7. See also GIC Memo at 1-3, 8-13).

                                                          2
DCACTIVE-54332465.1
         Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 8 of 31



        For the reasons set forth below and in the accompanying declarations of Cayman counsel

and US counsel to the Port Fund Entities, the Motion to Intervene should be granted and the GIC

Application denied.

                                        BACKGROUND

        The GIC Application presents this Court with hundreds of pages packed with descriptions

of transactions and events that GIC deems suspicious or does not understand, all to reach the

conclusion that “[i]n short, it appears that GIC is the victim of egregious misconduct directed by

KGLI and its principals who managed the Port Fund . . .” (GIC Memo at 3). GIC highlights in

particular its concerns about allegedly “Missing Funds from Sale of Clark Asset” and recounts

the history of the freezing of the sale proceeds at Noor Bank (subsequently unfrozen and

returned to Port Link). (GIC Memo at 2, 8, 10). GIC also mentions the criminal convictions of

two former directors of Port Link, Marsha Lazareva and Saeed Dashti. (GIC Memo at 7). GIC

identifies its two “unsettling questions” with respect to the Clark Asset Sale proceeds, and claims

that “[d]espite GIC’s repeated requests for answers to these basic queries, the Port Fund and its

principals have failed to provide any response whatsoever. The Contemplated Cayman

Litigation will address these issues.” (GIC Memo at 3).

        GIC has thereby presented to the Court the entire nebulous basis for its Section 1782

application. If granted the opportunity to intervene and oppose the application, the Port Fund

Entities do not propose to rebut each accusation and lay to rest every suspicion, recognizing that

this Court need not determine the validity of the accusations or the guilt or innocence of Ms.

Lazareva and Mr. Dashti to determine whether the GIC Application should be granted. The Port

Fund Entities do propose to provide this Court with information sufficient to demonstrate why

GIC should not be permitted to use the power of this Court to continue GIC’s global fishing



                                                 3
DCACTIVE-54332465.1
         Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 9 of 31



expedition for information to use ostensibly against the Port Fund Entities and presumably

against Port Link’s former directors and others as well.

        As is more fully set forth in the accompanying declaration of the Port Fund Entities’

Cayman counsel, on May 5 and 6 a hearing was held in the Grand Court of the Cayman Islands,

Financial Services Division, to determine whether certain limited partners of the Port Fund

(including plaintiff GIC) are entitled to information that would provide answers to not only the

questions posed by GIC in this proceeding, but would respond to every suspicion voiced by GIC

in its Application to this Court. Although GIC provided minimal information about the Cayman

proceeding in its ex parte application (which GIC commenced the month before it presented its

application to this Court), the fact remains that the requests made overlap significantly. (Chin

Decl. ¶¶ 29-31, Ex. A). The judge in the Cayman Islands will decide whether the limited

partners are entitled to the information requested under the Cayman law governing the limited

partnership and will also consider what, if any, confidentiality protections and other protections

and/or restrictions will be put in place for the receipt and/or use of the information if it is ordered

to be handed over. (Gowrie Decl. ¶¶ 18-21, 25). It is largely Port Link’s concern over these

protections that has driven the opposition to the requests in the Cayman Islands, and the same

concern must be considered here, for the following reason.

        As GIC notes, it is a Kuwait-based corporation owned in part by Kuwait, one of the six

member states of the Gulf Cooperation Council. (GIC Memo at 5). The proceeds of the Clark

Asset Sale were indeed frozen at Noor Bank in Dubai on suspicion of money laundering, as

criminal complaints were pending in Kuwait against Mr. Dashti and Ms. Lazareva, who at that

time were still directors of Port Link. (Chin Decl. ¶¶ 10, 23). What is significant about this

incident is the role of the Kuwaiti government in the freeze. Correspondence between the UAE



                                                   4
DCACTIVE-54332465.1
         Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 10 of 31



government and the Kuwaiti government reveals that the Kuwaiti government sought the transfer

of $400 million out of the $496 million of frozen funds to two Kuwaiti state-owned investors,

KPA and PIFSS, far more than their entitlement. (Id. ¶ 24). Kuwait was not successful in its

efforts to expropriate $400 million of the frozen funds, but Port Link was unable to convince the

Dubai Attorney General to release the funds until it agreed to the Kuwait Attorney General’s

reduced demand to transfer to KPA more than $13 million above its legal entitlement. (Id. ¶ 25).4

        Since then, KPA and GIC have asked the Kuwaiti Attorney General to bring still more

criminal charges against Ms. Lazareva and Mr. Dashti, and KPA has warned third party law,

lobbying, public relations, and other professional service providers to the Port Fund Entities of

possible retribution, including being charged with crimes against the State of Kuwait carrying a

minimum five-year sentence, if they receive payments not approved by the limited partners,

despite the limited partners’ lack of authority over the day-to-day operations of Port Fund. (Chin

Decl. ¶¶ 19-21; Gowrie Decl. ¶ 7). Further detail about the various criminal proceedings are

available in the Chin Declaration. Such events demonstrate why the Port Fund Entities are

concerned by any new efforts launched by GIC and KPA to obtain information about Port Fund

transactions, and why the Port Fund Entities seek leave to intervene and oppose their

applications in the Southern District of New York.

        In sum, given the scope of disclosure to GIC in the Cayman proceedings to date, the

alleged need of GIC for the information requested no longer exists, and to the extent GIC

believes it does, closer scrutiny of its alleged desire to use the information sought for the

Contemplated Cayman Litigation must be given in light of the history of criminal proceedings

and government interference with the affairs of the Port Fund Entities outlined above.

4
 KPA is the Kuwaiti state-owned investor that brought a Section 1782 proceeding shortly after the GIC Application,
which is currently pending before the Honorable Andrew L. Carter, Jr. (See ECF 17 at 2; see also Ex Parte
Application of Kuwait Ports Authority, Case No. 1:20-mc-00046, ECF 1).

                                                        5
DCACTIVE-54332465.1
        Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 11 of 31



                                           ARGUMENT

                                              POINT I

              THE PORT FUND ENTITIES’ MOTION TO INTERVENE SHOULD BE
                                     GRANTED.

        The Port Fund Entities are entitled to intervene in this action as a matter of right under

controlling Second Circuit law. “[S]tanding to oppose subpoenas issued under § 1782 is [not]

limited to the subpoenaed witness . . . parties against whom the requested information will be

used may have standing to challenge the lawfulness of discovery orders directed to third parties.”

In re Sarrio, S.A., 119 F.3d 143, 148 (2d Cir. 1997) (citations omitted); see also In re Hornbeam

Corp., No. 14 Misc. 424 (Part 1), 2015 WL 13647606, at *2 (S.D.N.Y. Sept. 17, 2015)

(Broderick, J.) (granting intervention as of right), aff’d, 722 F. App’x 7 (2d Cir. 2018). The GIC

Application is premised on the assertion that it “may bring claims against, among others” the

Port Fund and Port Link. (GIC Mem. at 13; Peccarino Decl. ¶ 7). In correspondence to this

Court, GIC’s counsel readily identify the Port Fund Entities as the ultimate targets. (ECF 20,

21). Because the Port Fund Entities are “parties against whom the requested information will be

used,” they are entitled to challenge the issuance of the § 1782 subpoenas, and their motion to

intervene should be granted. In re Sarrio, 119 F.3d at 148.

        Even if the Port Fund Entities were not entitled to intervene as of right, this Court should

exercise its “broad discretion” to permit intervention under Rule 24(b). In re Hornbeam Corp.,

2015 WL 13647606, at *2. In making that determination, courts must consider whether the Port

Fund Entities have (1) filed a timely application; (2) shown an interest in the action; (3)

demonstrated that the interest may be impaired by the disposition of the action; and (4) shown

that the interest is not adequately protected by the parties to the action. Id. The Court must also




                                                  6
DCACTIVE-54332465.1
        Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 12 of 31



consider whether the proposed intervention will unduly delay or prejudice the adjudication of the

parties’ rights. Id.

        Here there is no dispute that the Port Fund Entities made a timely application to this

Court seeking to intervene and have amply shown their interests in the GIC Application. GIC

filed its ex parte application on December 26, 2019 without providing notice to the Port Fund

Entities. When the Port Fund Entities became aware of these proceedings, they immediately filed

a January 6, 2020 letter with the Court copied to GIC counsel requesting leave to intervene.

(ECF 8.) As to the interest of the Port Fund Entities that may be impaired, GIC by its application

seeks to subpoena documentation of what appears to be every financial transaction the Port Fund

has engaged in since its founding in 2007. Permissive intervention is an appropriate means to

protect the Port Fund Entities’ interest in this information. See AT&T Corp. v. Sprint Corp., 407

F.3d 560, 562 (2d Cir. 2005); In re Reyes, No. 19 Civ. 7219, 2019 WL 6170901, at *2 (S.D.N.Y.

Nov. 20, 2019) (“Bangladesh Bank has an interest in the proceeding, because Petitioner requests

discovery for use against Bangladesh Bank in the Philippines Proceeding.”); In re Hornbeam,

2015 WL 13647606 (proposed intervenor has an interest where information may be used against

it and there were confidentiality concerns). Furthermore, no party to this action would adequately

protect the Port Fund Entities’ interests. Because GIC proceeded ex parte, it is the only party to

this proceeding, and it is currently unknown whether any proposed subpoena recipient would

undertake any effort to protect the Port Fund Entities’ interest. Finally, GIC has not identified

any prejudice it would suffer from permitting the Port Fund Entities to intervene. For all these

reasons, the Port Fund Entities’ motion to intervene should be granted.




                                                 7
DCACTIVE-54332465.1
        Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 13 of 31



                                             POINT II

             THE GIC §1782 APPLICATION SHOULD BE DENIED DUE TO ITS
         FAILURE TO MEET THE STATUTORY REQUIREMENTS OF SECTION 1782

A.      Legal Standard

        28 U.S.C § 1782 grants federal district courts discretion to permit “discovery of evidence

in the United States for use in foreign proceedings” so long as the applicant can first demonstrate

that (i) the person from whom discovery is sought resides or is found in the district to which the

application is made, (ii) the discovery is for use in a proceeding before a foreign tribunal, and

(iii) the application is made by a foreign or international tribunal or any interested person. In re

Edelman, 295 F.3d 171, 175 (2d Cir. 2002); 28 U.S.C. § 1782. If any of the three statutory

requirements are not met, the application must be denied. Certain Funds, Accounts &/or Inv.

Vehicles v. KPMG, L.L.P., 798 F.3d 113, 117 (2d Cir. 2015).

        Moreover, “a district court is not required to grant a § 1782[] discovery application

simply because it has the [statutory] authority to do so.” Intel Corp. v. Advanced Micro Devices,

Inc., 542 U.S. 241, 264 (2004). If the statutory factors are met, the court considers the

discretionary factors, with an eye towards the twin aims of § 1782 to ‘“provid[e] efficient means

of assistance to participants in international litigation in our federal courts and encouraging

foreign countries by example to provide similar means of assistance to our courts.” KPMG, 798

F.3d at 117 (citation omitted). The discretionary factors are: (1) whether “the person from whom

discovery is sought is a participant in the foreign proceeding” in which case “the need for §

1782(a) aid generally is not as apparent”; (2) “the nature of the foreign tribunal, the character of

the proceedings underway abroad, and the receptivity of the foreign government or the court or

agency abroad to U.S. federal-court judicial assistance”; (3) “whether the § 1782[] request

conceals an attempt to circumvent foreign proof-gathering restrictions or other policies of a


                                                  8
DCACTIVE-54332465.1
        Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 14 of 31



foreign country or the United States”; and (4) whether the request is “unduly intrusive or

burdensome.” Intel, 542 U.S. at 264–65. If “the district court determines that a party’s discovery

application under section 1782 is made in bad faith, for the purpose of harassment, or

unreasonably seeks cumulative or irrelevant materials, the court is free to deny the application in

toto[.]” Euromepa S.A. v. R. Esmerian, Inc., 51 F. 3d 1095, 1101 n.6 (2d Cir. 1995).

B.      GIC’s Application Should Be Denied Because It Does Not Seek Discovery For Use
        In Reasonably Contemplated Litigation

        As a threshold issue, GIC cannot satisfy the second statutory requirement under Section

1782, that is, whether the discovery is for use in a foreign proceeding before a foreign tribunal.

In re Edelman, 295 F.3d at 175. An applicant satisfies this requirement by showing that the

materials sought will be used at some stage of a foreign proceeding that is “within reasonable

contemplation at the time” of the Section 1782 petition. Mees v. Buiter, 793 F.3d 291, 301 (2d

Cir. 2015).

        In determining whether litigation is in reasonable contemplation, “a district court must

insist on reliable indications of the likelihood that proceedings will be instituted within a

reasonable time.” KPMG, 798 F.3d at 123(internal quotations and citation omitted). GIC argues

that it has satisfied the reasonable contemplation standard by “conducting a comprehensive

investigation relating to the potential claims and retaining Cayman counsel to evaluate the

potential claims.” (GIC Memo at 19). And indeed, review of the Bortman Declaration would

suggest that GIC has been collecting information for quite some time. (See Bortman Decl. ¶¶ 7-

40). However, the law is clear that simply retaining counsel to investigate potential claims is

insufficient. As the Second Circuit instructed in KPMG:

         [T]he applicant must have more than a subjective intent to undertake some legal
         action. . . the Supreme Court's inclusion of the word “reasonable” in the “within
         reasonable contemplation” formulation indicates that the proceedings cannot be
         merely speculative. At a minimum, a § 1782 applicant must present to the district
                                                  9
DCACTIVE-54332465.1
        Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 15 of 31



         court some concrete basis from which it can determine that the contemplated
         proceeding is more than just a twinkle in counsel's eye.

798 F.3d at 123–24. The GIC Application does not satisfy this requirement because GIC seeks

to “to investigate whether litigation is possible before launching it” rather than to aid specific

litigation within its “reasonable contemplation.” See In re Sargeant, 278 F. Supp. 3d 814, 823

(S.D.N.Y. 2017); Jiangsu S.S. Co. v. Success Superior Ltd., No. 14 Civ. 9997, 2015

WL3439220, at *6 (S.D.N.Y. Feb. 5, 2015); In re Asia Mar. Pac. Ltd., 253 F. Supp. 3d 701, 708

(S.D.N.Y. 2015).

        GIC is unable to articulate the most basic facts concerning its Contemplated Cayman

Litigation. GIC states only that it “may bring claims against, among others” the Port Fund and

Port Link in unspecified litigation in the Cayman Islands. (GIC Mem. at 13; Peccarino Decl. ¶ 7)

(emphasis added). But GIC cannot tell the Court which specific entities it intends to sue, much

less what claims it intends to assert against them. And while the GIC Application references

multiple financial transactions, in different countries, engaged in ever since Port Fund’s

founding, GIC cannot identify which specific transactions will be at issue in its Contemplated

Cayman Litigation.

        To obtain discovery under § 1782, petitioners must, at a minimum, do what GIC has

failed to do here: they must “provide the legal theories under which they plan[] to litigate”

against specific defendants. See In re Top Matrix Holdings Ltd., No. 18 Misc. 465, 2020 WL

248716, at *4-5 (S.D.N.Y. Jan. 16, 2020) (“This Circuit has found that sworn statements

attesting to petitioners’ intent to litigate and describing the legal theories on which they plan to

rely are sufficiently concrete to meet the statutory requirement.”) (emphasis added); see also In

re MT BALTIC SOUL Produktentankschiff-Ahrtsgesellschaft mgH & Co. KG, No. 15 MISC.

319, 2015 WL 5824505, at *2 (S.D.N.Y. Oct. 6, 2015) (denying application because petitioners

                                                 10
DCACTIVE-54332465.1
        Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 16 of 31



failed to “identify with particularity the types of proceedings they expect to bring against the

purported alter ego companies”). Not surprisingly, GIC has not cited a single case in which a

court granted a Section 1782 petition where, as here, a petitioner failed to identify specific claims

that it intended to assert against specific defendants. Compare In re Kiobel, No. 16 Civ. 7992,

2017 WL 354183, at *2-3 (S.D.N.Y. Jan. 24, 2017) (petitioner had already drafted a “writ of

summons” articulating specific claims against Shell for its “involvement in the execution of her

husband”), rev’d, 895 F.3d 238 (2d Cir. 2018); In re IJK Palm LLC, No. 3:16-mc-171, 2019 WL

2191171, at *1 (D. Conn. Jan. 30, 2019) (“IJK Palm intends to bring a lawsuit in the Cayman

Islands against United Oils’ CEO, Dennis Melka, as well as its board members, for breach of

fiduciary duty, negligence, and fraud.”); In re Hornbeam Corp., 722 F. App’x 7, 9-10 (2d Cir.

2018) (Petitioner “articulated a theory on which it intended to litigate”); In re Furstenberg Fin.

SAS, No. 10-mc-44, 2018 WL 3392882, at *4 (S.D.N.Y. July 12, 2018) (petitioners “articulated a

specific legal theory on which they intended to rely”); In re Bracha Found., 663 F. App’x 755,

764 (11th Cir. 2016) (petitioners identified specific statutory and common law claims against

specific defendants).

        The GIC Application, by contrast, makes only generalized, conclusory allegations of

potential wrongdoing in connection with multiple international financial transactions dating back

to 2007. Despite its “comprehensive investigation” (GIC Memo at 19), GIC remains unable to

identify whom it intends to sue, for what damages, and under what legal theory. As GIC’s

Cayman counsel explained when filing the Application, GIC is seeking information for

“potential claims that GIC is considering pursuing in the Cayman Islands.” (Peccarino Decl. ¶ 6

(emphasis added)). But this is precisely what the case law prohibits. See, e.g. In re Asia, 253 F.

Supp. 3d at 708 (“contemplating ‘the possibility of initiating litigation’ falls far short of an



                                                  11
DCACTIVE-54332465.1
         Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 17 of 31



‘objective showing’ that the proceedings are within ‘reasonable contemplation’”; noting that the

Southern District has attracted a number of such requests seeking discovery to determine

whether to initiate a proceeding); Jiangsu S.S. Co., 2015 WL3439220, at *6 (§ 1782 “is not

designed to provide potential litigants with information that will help them decide whether and

where to commence proceedings.”).5

        Notably, six months have elapsed since GIC filed this petition, and GIC still has not filed

its Contemplated Cayman Litigation. Rather than filing that litigation, GIC continues to pursue a

lengthy and duplicative proceeding in the Cayman Islands’ courts to obtain information,

confirming that it does not have any basis to pursue claims at this time. Courts must “guard[]

against the potential that parties may use § 1782 to investigate whether litigation is possible in

the first place, putting the cart before the horse . . . [T]he concerns about misuse of the discovery

process are particularly pronounced in this case, since petitioners have had an opportunity to

initiate judicial proceedings abroad but have failed to do so.” See In re Certain Funds, Accounts,

&/or Inv. Vehicles Managed by Affiliates of Fortress Inv. Grp. LLC, No. 14 Civ. 1801, 2014 WL

3404955, at *6-7 (S.D.N.Y. July 9, 2014), aff’d, 798 F. 3d 113 (2d Cir. 2015).

        Because the GIC Application fails to meet the second statutory requirement, it must be

denied. See Certain Funds, 798 F.3d at 117. As to the other two statutory requirements, the Port

Fund entities note that the Second Circuit has chosen to apply a more liberal standard than even

Professor Smit advocated with respect to the extraterritorial reach of Section 1782, thereby

abrogating a number of well-reasoned district court decisions and exposing the district courts to

even more ex parte applications against international financial institutions in future. See In re del


5
  Nor can GIC use its reply brief to paper over the defects in its Application. The question before this Court is
exclusively “whether the contemplated proceedings were within reasonable contemplation at the time the § 1782
application was filed,” and not whether, based on subsequent events, GIC can formulate new arguments to suggest
that specific litigation is forthcoming. See Certain Funds, 798 F.3d at 124.

                                                        12
DCACTIVE-54332465.1
        Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 18 of 31



Valle Ruiz, 939 F. 3d 520, 528 and n. 16 (2d Cir. 2019); Hans Smit, American Assistance to

Litigation in Foreign and International Tribunals: Section 1782 of Title 28 of the U.S.C.

Revisited, 25 Syracuse J. Int’l. L. & Com. 1, 10-12 (1998) (discussing the “potent reasons” for

not giving Section 1782 extraterritorial reach and expressing particular concern about the ease

with which major banks may be “found” in the United States). The Circuit did, however, also

determine that a district court “may properly, and in fact should, consider the location of

documents and other evidence when deciding whether to exercise its discretion to authorize such

discovery.” In re del Valle Ruiz, 939 F. 3d at 533. The Port Fund Entities accordingly will

address the issue at Point III.C of its Memorandum below. It should also be noted that even the

third statutory requirement is not entirely free from doubt, given GIC’s status as an entity owned

by foreign sovereigns (see Al Fayed v. CIA, 229 F.3d 272, 274 (D.C. Cir. 2000)), but the Port

Fund Entities acknowledge that at present, in the ever-developing world of Section 1782

jurisprudence, the weight of authority is in favor of deeming GIC a “person” for Section 1782

purposes.

                                            POINT III

                          THE COURT SHOULD EXERCISE ITS
                      DISCRETION TO DENY THE GIC APPLICATION.

        Even if GIC met the statutory requirements, which it does not, this Court should exercise

its discretion and deny the application because the Intel discretionary factors weigh heavily

against GIC, and granting the GIC Application would not further the twin aims of § 1782.

A.      The GIC Application Should Be Denied Because It Seeks Documents In Possession
        Of Likely Parties To The “Contemplated Cayman Litigation”

        This Court should exercise its discretion to deny the GIC Application because it

improperly seeks evidence that is already within the jurisdiction of a Cayman court. The first

Intel factor asks “[w]hether the documents or testimony sought are within the foreign tribunal’s

                                                13
DCACTIVE-54332465.1
        Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 19 of 31



jurisdictional reach, and thus accessible absent § 1782 aid[.]” In re Microsoft Corp., 428 F. Supp.

2d 188, 192 (S.D.N.Y. 2006). The “need for § 1782(a) aid generally is not as apparent” when the

subpoena targets are parties to the foreign proceeding or where, as here, the likely parties are in

possession of the requested evidence and “[a] foreign tribunal . . . can itself order them to

produce [it].” Intel, 542 U.S. at 264.

        The document requests set out in GIC’s proposed subpoenas to the twelve correspondent

banks (the “Requests”) seek information that is within the possession or control of the Port Fund

Entities. With respect to the Clark Asset Sale, which is the primary focus of the GIC Application,

the Requests seek information that includes: (i) bank records showing details (including

recipients, transaction amounts and dates, and supporting documents) of all transfers involving

the $496 million in proceeds from the Clark Asset Sale to Udenna Development Corporation

(“Udenna”) pursuant to a July 2017 Share Purchase Agreement (“SPA”); (ii) the SPA with

Udenna and other related due diligence materials provided in connection with the sale; (iii)

details regarding payments to lobbying firms and public relations companies in connection with

unfreezing the $496 million, including the legal basis for those payments; and (iv) details

regarding payments to Apache Asia Limited (“Apache Asia”), an advisor to the Port Fund that

helped facilitate the sale of the Clark Asset to Udenna. (Tahler Decl. Exs. M-X).

        The Requests also seek records from the twelve correspondent banks showing the details

of transactions relating to two other investments made by the Port Fund: (i) its 2007 investment

in the Damietta International Ports Company (“DIPCO”) development project at a port in

Damietta, Egypt; and (ii) its 2008 investment in Negros Navigation Co, Inc. (“Negros”), a

Philippine port management company. (Id. Exs. N, S, T, W). Finally, in addition to these already

broad Requests, GIC seeks all documents and communications concerning every transaction



                                                 14
DCACTIVE-54332465.1
         Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 20 of 31



between the Port Fund Entities and 33 miscellaneous entities, 26 of which are not even

mentioned in GIC’s Memo or accompanying affidavits. (Id. Exs. M-X).

        Notably, GIC does not contend that the twelve correspondent banks that are the targets of

its proposed Requests have independent knowledge of any transactions discussed in its

Application. To the contrary, in its pending proceeding in the Cayman Islands, GIC is seeking

much6 of the exact same information from respondents themselves, particularly with respect to

the Clark Asset Sale, confirming that the requested evidence is within the Cayman court’s

jurisdiction. (Chin Decl. ¶¶ 29-31, Ex. A). And while the banks may have internal documents

(e.g., SWIFT messages) reflecting these transactions that typically would not be included in the

bank customer’s records, all of the requested information—the transaction dates, amounts,

recipients, and underlying support—would appear in bank statements and other financial

documentation in the possession of the Port Fund Entities. Furthermore, it is the sharing and

protection of such information that is the subject of proceedings in the Cayman court already, as

GIC well knows. (See Gowrie Decl. ¶¶ 18-21, 25).

        While the correspondent banks themselves are not “participant[s] in the foreign

proceeding, it would be a poor exercise of discretion in these circumstances to assist [a Cayman]

court by providing discovery . . . within the [Cayman] court’s jurisdiction.” See In re RSM Prod.

Corp., No. 17-mc-213, 2018 WL 1229705, at *4 (S.D.N.Y. Mar. 9, 2018); In re Microsoft Corp.,

428 F. Supp. 2d at 194 (“While IBM and Cleary Gottlieb are not ‘participants,’ per se, in the

underlying antitrust proceeding, all of the documents sought by Microsoft are within the

Commission’s reach.”); Schmitz v. Bernstein Liebhard & Lifshitz, LLP, 376 F.3d 79, 85 (2d Cir.



6
  The accompanying Chin Declaration addresses the relevant information requested by GIC in the Cayman Islands
proceeding and the extent to which information sought in the § 1782 Requests already has been provided to GIC in
that proceeding. (See Chin Decl. ¶¶ 29-33, Ex. A).

                                                       15
DCACTIVE-54332465.1
        Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 21 of 31



2004) (“for all intents and purposes petitioners are seeking discovery from [Cravath’s client],

their opponent in the [foreign] litigation.”).

B.      The GIC Application Should Be Denied Because It Seeks To Circumvent The
        Outcome Of GIC’s Pending Cayman Proceeding

        This Court should exercise its discretion to deny the GIC Application because it seeks to

avoid or preempt a negative ruling from the Cayman court in the pending proceeding. That effort

weighs heavily against GIC under the third Intel factor, which asks whether an applicant is

seeking discovery “to circumvent foreign proof-gathering restrictions or other policies of a

foreign country or the United States.” Intel, 542 U.S. at 264-65.

        On November 26, 2019, one month before filing its Section 1782 Application, GIC

commenced a special proceeding in the Grand Court of the Cayman Islands under Section 22 of

the Cayman Islands Exempted Limited Partnership Law (the “Section 22 Proceeding”), seeking

expansive discovery from the Port Fund Entities regarding their finances and transactions, with a

focus on the Clark Asset Sale. (Gowrie Decl. ¶¶ 12,13). In its § 1782 Application to this Court,

GIC makes only passing reference to its Section 22 Proceeding (see GIC Mem. at 20; Peccarino

Decl. ¶ 2, n.1) but does not provide the Court with any details about that proceeding. GIC

thereby avoided informing this Court that its Section 22 Proceeding asks the Cayman court to

compel release to GIC and the other Cayman plaintiffs many of the same documents and

information that it now seeks to obtain from the correspondent banks through this §1782

proceeding. (Gowrie Decl. ¶¶ 16-17; Chin Decl. ¶¶ 29-31, Ex. A).

        In its Section 22 Proceeding, GIC has asked the Cayman court to determine whether,

under Cayman law, GIC as a limited partner of the Port Fund is entitled to obtain detailed

information about the Port Fund Entities’ investments and financial transactions and, if so, what

confidentiality safeguards and others restrictions as to receipt and/or use will apply. (Gowrie


                                                 16
DCACTIVE-54332465.1
        Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 22 of 31



Decl. ¶¶ 13, 18-21, 25). GIC’s simultaneous effort to invoke § 1782 in this court is improper

because the statute “was not intended ‘as a vehicle to avoid … an unfavorable discovery

decision’ from a foreign tribunal.” In re Kreke Immobilien KG, No. 13 Misc. 110, 2013 WL

5966916, at *6 (S.D.N.Y. Nov. 8, 2013) (emphasis in original; citation omitted) abrogated on

other grounds by In re del Valle Ruiz, 939 F.3d 520, 532 (2d Cir. 2019). “It would create a

perverse system of incentives—one counter to the efficiency and comity goals of § 1782—to

encourage foreign litigants to scurry to U.S. courts to preempt discovery decisions from tribunals

with clear jurisdictional authority.” In re Kreke Immobilien KG, 2013 WL 5966916, at *6.

Indeed, courts routinely deny § 1782 petitions where, as here, the petitioner has a request for

identical information pending before another Court. See, e.g., Andover Healthcare, Inc. v. 3M

Co., No. 14-mc-44, 2014 WL 4978476, at *7 (D. Minn. Oct. 6, 2014), aff’d, 817 F.3d 621 (8th

Cir. 2016) (“Because the same discovery request currently is pending before the German court, it

appears that Andover is simply attempting to avoid or preempt an unfavorable decision by that

court.”); In re Microsoft Corp., 428 F. Supp. 2d 188, 195-96 (“a decision by this Court which

would either preempt or contradict a decision by the Commission[,] would render the

Commission's proceedings meaningless and undermine the Commission's rules on

confidentiality”); see also In re OOO Promnefstroy for an Order to Conduct Discovery for Use

in a Foreign Proceeding, No. M 19-99, 2009 WL 3335608, at *9 (S.D.N.Y. Oct. 15, 2009)

(“granting Promnefstroy's Application would only frustrate the careful balance struck by the

Dutch courts in the underlying Dutch Proceedings”).

        It should be noted that much of the information sought by the limited partners was

provided to GIC by the Port Fund Entities’ Cayman counsel in a disclosure letter dated February

27, 2020. A copy of the disclosure letter, with exhibits, is annexed to the Gowrie Declaration.



                                                17
DCACTIVE-54332465.1
        Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 23 of 31



Concerns about sharing certain information, based on confidentiality concerns and concerns

about the use to which the information would be put, meant that not every detail and every

document could be shared. As a result, the Cayman court also will be deciding GIC’s

entitlement under Cayman Islands law to certain limited categories of information, including

details regarding the Clark Asset Sale, that the Port Fund Entities have not already disclosed.

(Gowrie Decl. ¶¶ 13, 18-21, 25).

        First, the Cayman court will decide whether information that is the subject of the Port

Fund Entities’ ex parte application under Section 4 of the Confidential Information Disclosure

Law (the “CIDL Application”) can be provided to GIC. The CIDL Application seeks directions

from the Cayman court in order to allow the Port Fund Entities to disclose to GIC certain

information that is subject to third party confidentiality obligations without breaching those

confidentiality obligations. (Id. ¶¶ 20, 21). As relevant here, the CIDL Application seeks the

Cayman court’s permission to provide GIC with the SPA and related documentation regarding

the Clark Asset Sale. (Id. ¶¶ 18, 21). The Cayman court’s decision on the CIDL Application also

will establish what, if any, confidentiality protections should be imposed on the use of these

documents. (Id. ¶¶ 21, 25).

        Second, the Port Fund Entities have not provided the Noor Account bank statements

requested in the Section 22 Proceeding in order to protect (i) the identities of a limited number of

recipients of proceeds from the sale of the Clark Asset, (ii) the bank account numbers of third

party recipients of those proceeds, and (iii) itself against claims by third parties due to disclosure

of the information. (Id. Ex. 14 at pp. 11-13; Ex. 17 at pp. 17-19). As described above, the Port

Fund Entities have serious concerns about potential malicious prosecution in Kuwaiti courts of

individuals associated with professional service advisors to the Port Fund Entities, as well as



                                                  18
DCACTIVE-54332465.1
          Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 24 of 31



potential resulting claims against the Port Fund Entities for the release of third party information.

For that reason, the Port Fund Entities have taken the position that GIC is not entitled to that

limited subset of information, but if the Cayman court orders its production, GIC may be subject

to an undertaking before the Cayman court that it will use the information only for the purpose of

informing itself about the affairs of the Port Fund and no other purpose. (Gowrie Decl. Ex. 17 at

pp. 18, 24).

          Following extensive briefing by all parties, the Cayman court held a hearing on May 5-6,

2020 in the Section 22 Proceeding. (Id. ¶ 24). The Port Fund Entities expect that the Cayman

court’s ruling will be made within four to six weeks after the hearing and will address whether

GIC is entitled under Cayman law to receive any additional disclosures and, if so, the

confidentiality safeguards and other protections as to receipt and/or use required for that

information. (Id. ¶¶ 24-25). In the event that the Cayman court grants GIC’s application, it will

moot many of GIC’s discovery requests in its §1782 Application. (Chin Decl. ¶¶ 29-31, Ex. A).

If, on the other hand, the Cayman court denies GIC’s Section 22 requests, or grants them subject

to specific confidentiality safeguards or other protections, any inconsistent decision from this

Court “would render the [Cayman Court’s] proceedings meaningless and undermine [its] rules

on confidentiality.” See In re Microsoft Corp., 428 F. Supp. 2d at 195–96. An inconsistent

decision would run counter to the fundamental purpose of Section 1782 by “pitting this Court

against the [Cayman Court], rather than fostering cooperation between them” and would “violate

established principles of comity, under which ‘United States courts ordinarily refuse to review

acts of foreign governments and defer to proceedings taking place in foreign countries.’” Id.

(quoting Pravin Banker Assocs., Ltd. v. Banco Popular Del Peru, 109 F.3d 850, 854 (2d Cir.

1997)).



                                                 19
DCACTIVE-54332465.1
        Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 25 of 31



C.      The GIC Application Should Be Denied Because The Requested Discovery Is
        Overbroad And Unduly Burdensome

        This Court should exercise its discretion and deny the GIC Application because it is an

overly broad fishing expedition which, without any meaningful explanation, seeks voluminous

financial records from twelve different financial institutions reflecting years of transactions

among dozens of commercial entities across the globe. Under the fourth Intel factor, the Supreme

Court has directed courts to “reject[] or trim[]” discovery if it is “unduly intrusive or

burdensome[.]” Intel, 542 U.S. at 265.

        Whether requests are overbroad or unduly burdensome is governed by the “familiar

standards of Rule 26[.]” In re Hulley Enters., Ltd., 358 F. Supp. 3d 331, 352 (S.D.N.Y. 2019)

(internal quotations and citation omitted). “It is the burden of the party seeking the documents to

demonstrate that the documents are relevant and within the bounds of discovery permitted by

Rule 26(b).” Hake v. Citibank, N.A., No. 19-mc-00125, 2020 WL 1467132, at *5 (S.D.N.Y. Mar.

26, 2020). This includes demonstrating that the requested discovery is “proportional to the needs

of the case.” Id. at *4 (internal quotations and citation omitted).

        Here, GIC has not even attempted to meet its affirmative burden. GIC simply does not

explain how information concerning financial transactions with each of the several dozen

referenced entities is relevant to any cause of action, much less proportional to the needs of any

case. Nor could it, as GIC has failed to articulate any cause of action or delineate the scope of

any contemplated litigation. See Point II.B supra.

        GIC’s subpoenas are intrusive, burdensome, and disproportionate on their face. GIC

seeks to subpoena twelve different correspondent banks to request, inter alia, all documents and

communications concerning every transaction between the Port Fund and the following 33

companies:


                                                  20
DCACTIVE-54332465.1
         Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 26 of 31



                Four companies identified as “Advisors,” (i) Apache Asia Limited; (ii) Asia
                 Pacific Advisory Credit Hybrids and Equity Pte. Ltd; (iii) Matt Williams
                 Consulting LLC; and (iv) Weir & Associates, as well as any Advisor’s parents,
                 subsidiaries, affiliates, divisions, officers, directors and employees;

                Thirteen companies identified as “Related Companies,” (i) Axis Solution for
                 Computer Systems KSCC; (ii) Kuwait & Gulf Link Transport Company KSC;
                 (iii) Kuwait & Gulf Link Holding Company KSCC; (iv) Al-Morabitoon
                 International Company; (v) Global Gateway Development Corporation; (vi)
                 GGDC Advisory Services; (vii) Global Gateway Logistics City Holding
                 Company; (viii) Damietta International Ports Company SAE; (ix) Clark
                 Gateway Investment Group LP; (x) KGLI Asia ROHQ; (xi) KGLINM Holdings
                 Inc; (xii) KGL International for Ports Warehousing & Transport Company KSCC;
                 and (xiii) Capital Link Company, as well as any Related Company’s parents,
                 subsidiaries, affiliates, divisions, officers, directors and employees; and

                Sixteen companies identified as “Anomalous Companies,” (i) Clark Gateway GP;
                 (ii) GGDC Holdings; (iii) GGDC Investment Group; (iv) GGDC Management
                 Holdings; (v) GGDC ROV; (vi) Global Gateway Holdings Limited; (vii) Port
                 Fund Holdings Inc; (viii) Port Link Holdings Limited; (ix) Port Link Holdings
                 USA Limited; (x) Excel Port Limited; (xi) LPG Link Limited; (xii) Progas
                 Holdings Limited; (xiii) MWEM Capital; (xiv) Port Fund Management SA; (xv)
                 Building Smart Limited; and (xvi) HCS International, as well as any Anomalous
                 Company’s parents, subsidiaries, affiliates, divisions, officers, directors and
                 employees.

(Tahler Decl. Exs. M-X). While requesting all documents and information concerning all

transactions with these 33 entities, neither GIC’s Memo nor any of its supporting affidavits even

reference (much less explain the relevance of) 26 of the 33 entities. Only the seven bolded

entities are actually referenced in GIC’s Memo and supporting affidavits.7

        Courts routinely deny applications for such facially overbroad discovery. See In re MT

BALTIC SOUL, 2015 WL 5824505, at *3 (rejecting application “given the significant breadth of

the requested discovery” which sought “discovery from 11 large, international banks as to seven


7
  Similarly, while the GIC Application at least attempts to establish a general basis for requesting documents
concerning the Clark Asset Sale, it provides no meaningful discussion to substantiate its request for documents
regarding the DIPCO and Negros investments. And while the GIC Application references alleged concerns
involving a dispute before the Dubai International Financial Centre (“DIFC”) Courts (GIC Mem. at 11, n.6), it does
not suggest that any of the requested documents are relevant to that dispute.


                                                        21
DCACTIVE-54332465.1
        Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 27 of 31



different business entities”); In re Asia Mar. Pac. Ltd., 253 F. Supp. 3d at 705 (a court should

exercise “its discretion to deny [a] petition [that] this is an overly broad fishing expedition”); see

In re Sargeant, 278 F. Supp. 3d at 824 (recognizing that “sweeping discovery requests” which

are “likely not be proportional to the needs of” the contemplated litigation weigh against a

petitioner’s application).

        Because GIC has failed to articulate the relevance of its various requests, the proper

result is to deny its Application in its entirety rather than engage the Court in an effort to narrow

those requests. See In re Sargeant, 278 F. Supp. 3d at 824 (“no court could intelligently cabin the

scope of this subpoena on the gossamer record in support of Sargeant’s application.”); In re

Judicial Assistance Pursuant to 28 U.S.C. 1782 by Macquarie Bank Ltd., No. 2:14-cv-00797,

2015 WL 3439103, at *9 (D. Nev. May 28, 2015) (“When a party chooses to serve overly broad

discovery, it runs the risk that the discovery will be denied outright without an opportunity to

narrow it.”).

        In addition to their clear overbreadth, GIC’s subpoenas impose an undue burden on the

twelve targeted financial institutions. The requested documents implicate privacy concerns for

the Port Fund Entities and third parties, as well as confidentiality restrictions under both private

agreements and Cayman law. (Gowrie Decl. ¶¶ 18-21). To produce this information, the banks

will have to navigate these issues to ensure the continued protection of confidential information,

a process that may invite significant disputes before this Court.

        The resulting burden is particularly unwarranted given that GIC is already seeking to

obtain, or has already obtained, much of the same information in its Section 22 Proceeding and

the Cayman court is already engaged both in determining whether GIC is entitled to the

information as a limited partner and addressing confidentiality issues. “When the information



                                                  22
DCACTIVE-54332465.1
         Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 28 of 31



sought is equally available through the foreign proceeding from a party to that proceeding, such

requests targeting a different person in the United States are by their very nature unduly

burdensome.” In re Judicial Assistance, 2015 WL 3439103, at *9 (collecting cases).

        In the disclosure letter and in their evidence in the Section 22 Proceeding, the Port Fund

Entities have now provided GIC with nearly all of the requested details related to transactions

involving the Clark Asset. (Chin Decl. ¶ 29, Ex. A). This includes the details of any payments

falling into the specific categories identified by GIC in its § 1782 Requests, including payments

to Apache Asia in connection with the Clark Asset Sale and payments made to lobbying firms

and public relations companies in connection with unfreezing the $496 million. (Id. Ex. A). This

evidence also includes the 2017 audited financial statements for the Port Fund, which confirm

the actual sales price of the Clark Asset and that, after paying off bank loans, $496,429,777 in

net proceeds from the Clark Asset were wired to Port Link’s Noor Bank account, thereby

definitively putting to rest GIC’s concern about the purported discrepancy with the $1 billion

sales figure reported by Udenna. (Id. ¶ 22; Ex. B).8

        The burden imposed by GIC’s proposed subpoenas is also particularly unwarranted given

that there is no basis to conclude that the material sought will be located in the United States, let

alone the Southern District of New York. Although courts in this Circuit are not “categorically

barred from allowing discovery under § 1782 of evidence located abroad,” the Second Circuit

has directed that district courts should “consider the location of documents and other evidence

when deciding whether to exercise its discretion to authorize such discovery.” In re del Valle

Ruiz, 939 F.3d at 533. The subpoenas here seek documents related to foreign financial

transactions between entities outside the United States. Although there is no “categorical bar” on

8
  The Port Fund Entities also have provided GIC with detailed information about the Port Fund’s investments in
DIPCO and Negros, despite GIC’s failure to assert anything more than unsubstantiated suspicion about those
investments. (Chin Decl. ¶¶ 31, 32).

                                                       23
DCACTIVE-54332465.1
        Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 29 of 31



discovery of documents located abroad, allowing GIC to use § 1782 to subpoena foreign

financial records as part of its global search for information will not further the “twin aims” of §

1782, and thus is a factor that supports this Court exercising its discretion and denying the

application.

        We should also mention here the second Intel discretionary factor in accordance with the

recommendation of the Second Circuit. In re del Valle Ruiz, 939 F.3d at 533-34. While the GIC

Application sets its sights on a Contemplated Cayman Litigation, many of the concerns about

sharing information with GIC and the other limited partners associated with the government of

Kuwait stem from what has happened to the former directors of Port Link in the Kuwaiti justice

system and the direct impact such proceedings have had on the affairs of the Port Fund,

including the Noor Bank freeze. Recent events suggest that GIC will not hesitate to bring any

information it uncovers to the attention of the Kuwaiti authorities in hopes of commencing yet

another criminal investigation. (See Chin Decl. ¶ 19). And while this Court need not engage in

any study of the Kuwaiti judicial system to decide this Application, courts may consider

concerns raised as a matter of discretion and limit any discovery granted carefully to avoid any

misuse of the information. See Deposit Ins. Agency v. Leontiev, No. 17- mc-00414, 2018 WL

3536083, at *5 (S.D.N.Y. July 23, 2018) (while concern that information would be given to

Russian authorities to concoct criminal charges did not require the Court to deny the application

where the mandatory and statutory factors were met, the court took steps to require narrowing of

the requests). See also Islamic Republic of Pakistan v. Arnold & Porter Kaye Scholer LLP, No.

18-103, 2019 WL 1559433, at *8 (D.D.C. Apr. 10, 2019) (“A refusal to grant assistance under

Section 1782 may also be based on the district court’s finding that, in some way, the foreign

proceedings are unfair or incompatible with domestic notions or propriety.”) (quoting Smit at



                                                 24
DCACTIVE-54332465.1
        Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 30 of 31



15); U.S. v. Sealed 1, Letter Of Request For Legal Assistance From The Deputy Prosecutor

General Of The Russian Federation, 235 F.3d 1200, 1205 (9th Cir. 2000) (“[T]he statute

provides considerable discretion to district courts to decline to order U.S. authorities to assist in

situations where the foreign government has, for example, insufficient basis to believe that

evidence may be found here, or is simply seeking to harass political opponents.”) Under the

circumstances, were this Court to choose to grant any portion of the GIC Application, we would

ask that the Court prohibit use of the discovery in proceedings other than the Contemplated

Cayman Litigation. See generally In re Accent Delight Int’l Ltd., 869 F.3d 121, 135 (2d Cir.

2017) (evidence of intent to use foreign litigation as a ruse to obtain discovery for use in other

foreign proceedings could provide good cause for a protective order or support denying the

application altogether).

        Finally, this request for voluminous bank records that would garner largely duplicative

information available from the Port Fund Entities must be reviewed as well in the exercise of

discretion as an instance of bad faith warranting denial of the Application. A “request that

appears only marginally relevant to the foreign proceeding may in certain cases suggest that the

application is made in bad faith, for the purpose of harassment, or unreasonably seeks cumulative

or irrelevant materials, which would be grounds for a discretionary denial of discovery.” Mees,

793 F.3d at 299 n.10 (internal citation omitted). See also WinNet R CJSC, No. 16-mc-484, 2017

WL 1373918, at *9 (S.D.N.Y. April 13, 2017) (denying application and noting lack of candor in

original application).

                                          CONCLUSION

        For the foregoing reasons, this Court should grant the Port Fund Entities’ motion to

intervene and deny GIC’s Application.



                                                  25
DCACTIVE-54332465.1
        Case 1:19-mc-00593-VSB Document 24 Filed 05/15/20 Page 31 of 31



Dated: May 15, 2020                     Respectfully submitted,

                                        CROWELL & MORING LLP


                                        By: /s/ Kathy Hirata Chin
                                           Kathy Hirata Chin
                                           Sarah M. Gilbert
                                           590 Madison Avenue
                                           New York, New York 10022
                                           (212) 223-4000
                                           kchin@crowell.com
                                           sgilbert@crowell.com

                                           Counsel for the Port Fund L.P. and Port
                                           Link GP Ltd.




                                      26
DCACTIVE-54332465.1
